                          UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO



DICKINSON FROZEN FOODS, INC.,                  Case No. 1:17-cv-00519-DCN

             Plaintiff,                        ORDER GRANTING JOINT
                                               MOTION AND STIPULATION TO
vs.                                            EXTEND

FPS FOOD PROCESS SOLUTIONS
CORPORATION,
             Defendant.

FPS FOOD PROCESS SOLUTIONS
CORPORATION,
             Counter-Claimant,
vs.
DICKINSON FROZEN FOODS, INC.,

             Counter-Defendant.


       Based upon the Joint Motion and Stipulation to Extend Briefing Page Limitations

as to Dickinson’s Motion for Reconsideration of the Court’s May 21, 2019 Memorandum

Decision and Order (Dkt. 69) entered into between the parties and good cause appearing

therefore,

       IT IS HEREBY ODERED as follows:

       1.    The page limit on Dickinson’s Memorandum in Support of its Motion for

Reconsideration be extended from 20 pages to 35 pages.


ORDER GRANTING JOINT MOTION AND STIPULATION TO EXTEND - 1
      2.     The page limit on FPS’s Memorandum in Response to Dickinson’s Motion

for Reconsideration be extended from 20 pages to 35 pages.

      3.     Dickinson’s Reply Memorandum be extended from 10 pages to 15 pages.


                                              DATED: August 22, 2019


                                              _________________________
                                              David C. Nye
                                              Chief U.S. District Court Judge




ORDER GRANTING JOINT MOTION AND STIPULATION TO EXTEND - 2
